                                            Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        JEAN E. HENRY,                                   Case No. 19-cv-02869-CRB
                                   9                     Plaintiff,
                                                                                             ORDER DISMISSING ACTION WITH
                                  10               v.                                        PREJUDICE
                                  11        BRIAN J. TYLER, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Jean Henry’s third complaint in this derivative shareholder action once again alleges that
                                  14   former and current McKesson Corp. executives and directors (collectively, “Defendants”)
                                  15   breached their fiduciary duties. And once again, Henry fails to sufficiently allege either demand
                                  16   futility or that McKesson participated in a price-fixing conspiracy. Because her previous
                                  17   complaint suffered the same deficiencies, and this is Henry’s third attempt to plausibly allege her
                                  18   claims, the Second Amended Complaint is dismissed with prejudice.
                                  19
                                       I.       BACKGROUND
                                  20
                                                McKesson is a pharmaceutical wholesaler. SAC (dkt. 58) ¶ 21. The majority of its
                                  21
                                       business involves sourcing generic drugs to sell to pharmacies and hospitals. Id. McKesson also
                                  22
                                       owns a subsidiary, NorthStar Rx (“NorthStar”), that manufactures generic drugs. Id. ¶ 22.
                                  23
                                                In the last several years, evidence has come to light of widespread anti-competitive
                                  24
                                       conduct in the generic drug market. Id. ¶ 2. Investigations by Congress, the Department of
                                  25
                                       Justice, and forty-seven state Attorneys General have led to multiple guilty pleas and complaints
                                  26
                                       alleging a wide-ranging price-fixing conspiracy. Id. ¶ 1–3, 60–71. McKesson has not been
                                  27
                                       charged in any government action related to the antitrust conspiracy, id. ¶ 9, but it is a defendant in
                                  28
                                          Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 2 of 11




                                   1   various civil actions arising from the scandal, including a securities fraud class action pending

                                   2   before this Court, id. ¶ 1.

                                   3           Henry is a shareholder in McKesson. Id. ¶ 182. She is bringing this action derivatively on

                                   4   behalf of McKesson, alleging that Defendants breached their fiduciary duties of loyalty and care.

                                   5   Id. ¶¶ 180, 209. The SAC alleges that Defendants knowingly, recklessly, or negligently allowed

                                   6   McKesson to become “implicated in an illegal price-fixing and market allocation scheme.” Id.

                                   7   ¶ 210. McKesson ostensibly participated in the antitrust conspiracy both as a wholesaler and

                                   8   through NorthStar. Id. ¶¶ 72–97. The SAC seizes on allegations from a separate action that

                                   9   generic drug manufacturers Heritage Pharmaceuticals, Inc. and Mayne Pharma Inc. conspired to

                                  10   divide the market for Doxy DR. Id. ¶¶ 79–80. Because Heritage and Mayne supplied Doxy DR to

                                  11   McKesson, and a Heritage employee stated that McKesson and Heritage were “strategically

                                  12   aligned,” the SAC suggests McKesson must have been in on the agreement. Id. ¶ 79. It also
Northern District of California
 United States District Court




                                  13   reiterates allegations from the securities class action that NorthStar colluded to fix the price of

                                  14   Leflunomide. Id. ¶¶ 91–92. The SAC also alleges circumstantial evidence of McKesson’s

                                  15   participation in a price-fixing conspiracy. Id. ¶¶ 83–84, 95–97.

                                  16           Henry’s second theory of liability is that Defendants exposed McKesson to “substantial

                                  17   liability” in the securities fraud class action by making false and misleading statements about the

                                  18   company’s income and the underlying causes of generic drug price inflation. Id. ¶¶ 121–67.

                                  19   Many of the alleged falsehoods are explanations McKesson’s former Chief Executive Officer John

                                  20   Hammergren and former Chief Financial Officer James Beer offered for rising generic drug prices.

                                  21   See, e.g., id. ¶ 122. Henry also alleges that financial statements filed with the Securities and

                                  22   Exchange Commission were misleading because “McKesson’s financial results were materially

                                  23   impacted by unsustainable generic drug price hikes, including price increases driven by collusive

                                  24   activities.” Id. ¶ 155.

                                  25           According to the SAC, McKesson’s Audit Committee was responsible for reviewing, or at

                                  26   least discussing, “annual audited financial statements and the disclosures therein,” “earnings press

                                  27   releases,” and “financial information and the type and presentation of information to be presented

                                  28   in earnings guidance.” Id. ¶ 174. Defendants Andy Bryant, Wayne Budd, Alton Irby III, M.
                                                                                          2
                                             Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 3 of 11




                                   1   Christine Jacobs, Donald Knauss, Marie Knowles, and Susan Salka were or are members of the

                                   2   Audit Committee. Id. ¶¶ 27–33.

                                   3            McKesson’s current Board of Directors (“the Board”) is comprised of defendants N.

                                   4   Anthony Coles, Knauss, Knowles, Jacobs, Edward Mueller, Brian Tyler, and Susan Salka, plus

                                   5   non-defendants Dominic Caruso, Bradley Lerman, Maria Martinez, and Kenneth Washington. Id.

                                   6   ¶ 185. Henry alleges she “did not make a demand on the board of directors to take remedial action

                                   7   on behalf of McKesson,” as usually required to bring a derivative action, “because such a demand

                                   8   would have been a futile, wasteful and useless act.” Id. ¶ 184; see also Rosenbloom v. Pyott, 765

                                   9   F.3d 1137, 1148 (9th Cir. 2014).

                                  10            After Defendants moved to dismiss for failure to state a claim, Henry filed an amended

                                  11   complaint. see generally First MTD (dkt. 38); FAC (dkt. 41). Defendants then filed a second

                                  12   motion to dismiss, arguing that Henry has failed to adequately plead either a plausible claim for
Northern District of California
 United States District Court




                                  13   breach of fiduciary duty or demand futility. See generally Second MTD (dkt. 44). This Court

                                  14   granted the motion, holding that Henry had failed to adequately allege the antitrust violations

                                  15   underlying her first theory of liability or demand futility as to her second theory. See generally

                                  16   Order (dkt. 55). Dismissal was without prejudice. Id. at 9.

                                  17            Henry then filed the SAC. The SAC’s substantive allegations are basically identical to the

                                  18   FAC’s, see generally SAC Redline (dkt. 58-2), with the exception of some additional details as to

                                  19   why the Board is not disinterested or independent, see SAC ¶¶ 186–200. Those allegations focus

                                  20   on Tyler’s role as McKesson’s CEO and discussions the Board had in 2017 and 2018. See id.

                                  21   Defendants have moved to dismiss the SAC.1 Mot. (dkt. 61).

                                  22   II.      LEGAL STANDARD
                                  23            Under Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for failure
                                  24

                                  25
                                       1
                                  26     Defendants have also requested judicial notice of McKesson’s Certificate of Incorporation, RJN
                                       in Support of Mot. (dkt. 62), and 2018 Proxy Statement, RJN in Support of Reply (dkt. 68). Both
                                  27   requests are granted. See Metzler Inv. GMBH v. Corinthian Coll. Inc., 540 F.3d 1049, 1064 n.7
                                       (9th Cir. 2008) (SEC filings are properly subject to judicial notice); In re Facebook, Inc. S’holder
                                  28   Deriv. Privacy Litig., 367 F. Supp. 3d 1108, 1118 (N.D. Cal. 2019) (certificates of incorporation
                                       properly subject to judicial notice).
                                                                                         3
                                          Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 4 of 11




                                   1   to state a claim upon which relief may be granted. Dismissal may be based on either “the lack of a

                                   2   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”

                                   3   Godecke v. Kinetic Concepts, Inc., 937 F.3d 1201, 1208 (9th Cir. 2019). A complaint must plead

                                   4   “enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                   5   662, 697 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                   6   plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

                                   7   inference that the defendant is liable for the misconduct alleged.” Id. at 678. When evaluating a

                                   8   motion to dismiss, the Court “must presume all factual allegations of the complaint to be true and

                                   9   draw all reasonable inferences in favor of the nonmoving party.” Usher v. City of Los Angeles,

                                  10   828 F.2d 556, 561 (9th Cir. 1987). “[C]ourts must consider the complaint in its entirety, as well as

                                  11   other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in

                                  12   particular, documents incorporated into the complaint by reference, and matters of which a court
Northern District of California
 United States District Court




                                  13   may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

                                  14          If a court does dismiss a complaint for failure to state a claim, it should “freely give leave

                                  15   [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court nevertheless has

                                  16   discretion to “deny leave to amend due to ‘undue delay, bad faith or dilatory motive on the part of

                                  17   the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

                                  18   prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

                                  19   amendment.’” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (citing

                                  20   Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                  21          “The derivative form of action permits an individual shareholder to bring suit to enforce a

                                  22   corporate cause of action against officers, directors, and third parties.” Rosenbloom, 765 F.3d at

                                  23   1147 (quoting Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 95 (1991)). “A shareholder

                                  24   seeking to vindicate the interests of a corporation through a derivative suit must first demand

                                  25   action from the corporation’s directors or plead with particularity the reasons why such demand

                                  26   would have been futile.” Id. at 1148 (quoting In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970,

                                  27   989 (9th Cir. 1999)). “The purpose of this demand requirement in a derivative suit is to

                                  28   implement the basic principle of corporate governance that the decisions of a corporation—
                                                                                          4
                                         Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 5 of 11




                                   1   including the decision to initiate litigation—should be made by the board of directors or the

                                   2   majority of shareholders.” Id. (quoting In re Pfizer Inc. S’holder Derivative Litig., 722 F. Supp.

                                   3   2d 453, 458 (S.D.N.Y. 2010)).

                                   4          A derivative action plaintiff who fails to make a demand must “state with particularity the

                                   5   reasons for . . . not making the effort.” Fed. R. Civ. P. 23.1(b)(3)(B). “[T]he substantive law

                                   6   which determines whether demand is, in fact, futile is provided by the state of incorporation of the

                                   7   entity on whose behalf the plaintiff is seeking relief.” Rosenbloom, 765 F.3d at 1148 (citation

                                   8   omitted). McKesson is a Delaware corporation, so Delaware law applies. FAC ¶ 20; see also id.

                                   9          Delaware law requires a shareholder bringing a derivative suit to “demonstrate[ ], with

                                  10   particularity, the reasons why pre-suit demand would be futile.” Rosenbloom, 765 F.3d at 1148

                                  11   (internal citation omitted). Futility is determined on a director-by-director basis. “[A] derivative

                                  12   complaint must plead facts specific to each director, demonstrating that at least half of them could
Northern District of California
 United States District Court




                                  13   not have exercised disinterested business judgment in responding to a demand.” Desimone v.

                                  14   Barrows, 924 A.2d 908, 943 (Del. Ch. 2007). The relevant board is the one sitting when the

                                  15   complaint is filed. Rosenbloom, 765 F.3d at 1148. “Plaintiffs are entitled to all reasonable factual

                                  16   inferences that logically flow from the particularized facts alleged, but conclusory allegations are

                                  17   not considered as expressly pleaded facts or factual inferences.” Id. (quoting Brehm v. Eisner, 746

                                  18   A.2d 244, 255 (Del. 2000)).

                                  19          “When a shareholder challenges a decision of a board of directors, Delaware law provides

                                  20   a two-part, disjunctive test for demand futility.” Id. at 1149. A shareholder can demonstrate

                                  21   futility by creating a reasonable doubt either that “the directors are disinterested and independent”

                                  22   or “that the challenged transaction was otherwise the product of a valid exercise of business

                                  23   judgment.” Id. (quoting Brehm, 746 A.2d at 256).

                                  24          On the other hand, when the shareholder alleges “that demand is excused on the ground

                                  25   that a board remained consciously inactive when it knew (or should have known) about illegal

                                  26   conduct,” the complaint must “allege ‘particularized facts establishing a reason to doubt that the

                                  27   board of directors could have properly exercised its independent and disinterested business

                                  28   judgment in responding to a demand.’” Id. at 1150 (quoting Wood v. Baum, 953 A.2d 136, 140
                                                                                         5
                                           Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 6 of 11




                                   1   (Del. 2008)). “Under either approach, demand is excused if . . . particularized allegations create a

                                   2   reasonable doubt as to whether a majority of the board of directors faces a substantial likelihood of

                                   3   personal liability for breaching the duty of loyalty.” Id.

                                   4   III.   DISCUSSION
                                   5          Henry once again advances two theories of liability, one based on McKesson’s ostensible
                                   6   participation in or benefit from an illegal price-fixing conspiracy, and the other on false statements
                                   7   made by McKesson’s officers and in its financial statements. See SAC ¶¶ 210–12. She also once
                                   8   again fails to adequately plead either theory, for the same reasons identified in this Court’s
                                   9   previous order.
                                  10
                                              A.      Antitrust Violations
                                  11
                                              This Court previously concluded that “[a]ny theory of liability premised on McKesson’s
                                  12
Northern District of California




                                       participation in a price-fixing conspiracy fails because the FAC fails to plausibly allege the
 United States District Court




                                  13
                                       underlying antitrust violations.” Order at 6. The SAC’s price-fixing allegations are substantively
                                  14
                                       identical to the FAC’s, so the antitrust theory of liability fails for the same reason it did before.2
                                  15
                                       See SAC Redline ¶¶ 41–120.
                                  16
                                              Indeed, Henry does not contend that the SAC contains new or amended allegations that
                                  17
                                       could lead this Court to reach a different conclusion on this issue. See Opp’n (dkt. 66) at 19.
                                  18
                                       Instead, she advances a new argument: that it is unnecessary to show that McKesson itself
                                  19
                                       participated in the price-fixing agreements to hold its directors liable for the antitrust conspiracy.
                                  20
                                       Id. at 19–20. According to Henry, “illegal conduct does not necessarily have to be committed by
                                  21
                                       the board of directors itself, or even by the Company itself, as long as a Plaintiff can demonstrate
                                  22
                                       plausible allegations that there was a ‘business plan premised on illegal conduct.’” Id. at 19
                                  23
                                       (quoting Rosenbloom, 765 F.3d at 1157–58). Therefore, even if McKesson itself did not
                                  24

                                  25

                                  26
                                       2
                                         Henry adds a single new allegation to support her antitrust theory of liability, that “Tyler has . . .
                                       recently engaged in a patter of insider selling.” SAC ¶ 120. Because this alleged insider selling
                                  27   occurred in 2019 and 2020, id., after the price-fixing scandal came to light, id. ¶ 3, and to some
                                       extent after the instant lawsuit was filed, see Complaint (dkt. 1-1), it would be nonsensical to
                                  28   argue that this allegation supports Henry’s claim that McKesson participated in anticompetitive
                                       agreements.
                                                                                          6
                                           Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 7 of 11




                                   1   participate in the antitrust conspiracy, if its directors were aware of that conspiracy, and profited

                                   2   from it by selling generic drugs at the inflated prices facilitated by other entity’s unlawful

                                   3   agreements, they could be liable for breaching their fiduciary duties.3 Id. at 19–20.

                                   4          This theory relies on a single quotation from Rosenbloom v. Pyott, that it is a breach of

                                   5   fiduciary duty to “knowingly adopt[ ] a business plan premised on illegal” conduct. 765 F.3d at

                                   6   1158; see also Opp’n at 19–20. But Henry takes that quote out of context. In Rosenbloom, the

                                   7   board of directors was alleged to have adopted a business plan premised on their own company’s

                                   8   illegal conduct; to wit, “illegal off-label marketing of Botox.” 765 F.3d at 1158. Rosenbloom

                                   9   does not stand for the much broader rule Henry advocates, that a corporate director breaches his or

                                  10   her fiduciary duty by authorizing a business plan that profits from illegal conduct, even if the

                                  11   company does not participate in the illegal conduct and could not be held liable for it.4

                                  12
Northern District of California




                                              B.      False Statements
 United States District Court




                                  13          Henry’s second theory of liability is based on allegedly false statements made in
                                  14   McKesson’s SEC filings and by certain senior executives at conferences and on earnings calls.
                                  15   SAC ¶¶ 211–12. As before, this theory of liability fails because Henry has not adequately pled
                                  16   demand futility.
                                  17          This Court rejected similar allegations in the FAC because it failed to allege
                                  18   “particularized facts” showing that a majority of the Board “was involved in, prepared, or even
                                  19   knew about the alleged misstatements and omissions.” Order at 8 (quoting In re Facebook, 367 F.
                                  20   Supp. 3d at 1127). Such allegations were necessary to create a reasonable doubt that a majority of
                                  21   the Board was “disinterested and independent” as to Henry’s claims premised on the alleged false
                                  22   statements. Id.
                                  23          The SAC suffers the same flaw. Henry has added no allegations that any Board member
                                  24

                                  25   3
                                          To the extent Henry argues that the Board adopted some other business plan premised on illegal
                                  26   conduct, see Reply (dkt. 67) at 7–9, that theory is utterly unsupported by the SAC’s allegations.
                                       4
                                          This theory fails for the additional reason that, even if McKesson’s directors could be held liable
                                  27   for knowingly profiting from other companies’ price fixing, Henry fails to adequately allege that a
                                       majority of the Board was aware of the illegal agreements. See infra Part III.B. As a result, even
                                  28   if one accepts Henry’s apparently novel theory of fiduciary duty, she cannot establish demand
                                       futility as to this claim. See Rosenbloom, 765 F.3d at 1150.
                                                                                            7
                                           Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 8 of 11




                                   1   was “involved in, prepared, or even knew about” the misstatements McKesson executives made

                                   2   on earnings calls and at conferences. See SAC ¶¶ 179–206. And while the SAC (like the FAC)

                                   3   alleges that the Audit Committee reviews McKesson’s SEC filings, id. ¶ 174, that accounts for just

                                   4   four members of the relevant Board, see id. ¶¶ 27–30, 185. Henry now alleges that the Audit

                                   5   Committee would have reported “the misleading omissions and misrepresentations in McKesson’s

                                   6   securities filings . . . to the full board.” Id. ¶ 198. But this conclusory allegation is insufficient to

                                   7   demonstrate the rest of the Board’s liability for any misstatements in McKesson’s SEC filings,

                                   8   because Delaware courts have rejected the “contention that knowledge on the part of any one

                                   9   board member can be imputed to other board members as a result of their shared board or

                                  10   committee service.” Desimone, 924 A.2d at 943. Absent particularized allegations that this

                                  11   information was or necessarily would have been shared by the Audit Committee, their knowledge

                                  12   of purported misinformation in McKesson’s SEC filings cannot be imputed to a majority of the
Northern District of California
 United States District Court




                                  13   Board and therefore does not establish demand futility.5

                                  14           Henry’s failure to adequately allege that a majority of the Board was so much as aware of

                                  15   the alleged misstatements is dispositive of these claims. See Order at 8–9 (dismissing on these

                                  16   grounds). But there is an additional reason the SAC does not adequately establish reasonable

                                  17   doubt that a majority of the Board faces a substantial likelihood of liability for the alleged false

                                  18   statements. Even if Henry had plausibly alleged that the Board was aware of those statements, she

                                  19   has not adequately alleged that they would have known the statements were false.

                                  20           Most of Henry’s arguments and new allegations regarding demand futility attempt to

                                  21   demonstrate that a majority of the Board would have known of the price-fixing conspiracy that

                                  22   rendered misleading certain aspects of McKesson’s SEC filings and statements by McKesson

                                  23   executives. See Opp’n at 8–16; SAC ¶¶ 179–206. This focus is misplaced since, as discussed

                                  24   above, this Court’s prior Order dismissed for failure to allege that a majority of the Board was

                                  25   even aware of the misstatements. But the inadequacy of Henry’s arguments that a majority of the

                                  26
                                       5
                                  27     This conclusion holds even if one assumes (without deciding) that Tyler is not disinterested and
                                       independent because he currently serves as McKesson’s CEO. See Opp’n at 6–7. As Henry
                                  28   acknowledges, four members of the Audit Committee and Tyler add up to just five of the eleven
                                       relevant Board members. Id. at 8.
                                                                                      8
                                           Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 9 of 11




                                   1   Board would have recognized the misstatements as false even if they had been aware of them

                                   2   demonstrates an alternative basis for the conclusion that she has failed to adequately plead demand

                                   3   futility.

                                   4               Henry focuses her arguments on Coles and Mueller, the only additional Board members

                                   5   (besides Tyler and the Audit Committee members) who sat on McKesson’s Board when the

                                   6   alleged false statements were made. See Opp’n at 8–16; see also SAC ¶¶ 23–34, 185. She posits

                                   7   that various factors support an inference that at least one of the two men6 “was aware of how

                                   8   McKesson’s profits were, in reality, premised on illegal conduct and artificially inflated due to the

                                   9   ongoing antitrust conspiracy.” Opp’n at 8–9. Henry’s arguments are contrary to established case

                                  10   law and the allegations she identifies are insufficient to establish Coles or Mueller’s knowledge,

                                  11   even when considered as a whole.

                                  12               First, Henry emphasizes the size of the antitrust conspiracy and the importance of generic
Northern District of California
 United States District Court




                                  13   drug pricing to McKesson’s business. Id. at 9–10. It is true that this Court has previously found

                                  14   the centrality of generic drug pricing to McKesson’s business sufficient to impute knowledge of

                                  15   pricing trends to its officers. See Order Denying Motion to Dismiss at 18–20, Evanston Police

                                  16   Pension Fund v. McKesson Corp., No. 3:18-cv-06525-CRB (N.D. Cal. Oct. 30, 2019), ECF No.

                                  17   67. But it has also found that the “core operations” theory of scienter is inapplicable to the

                                  18   demand futility analysis, which concerns itself with a company’s directors. In re Yahoo! Inc.

                                  19   S’holder Derivative Litig., 153 F. Supp. 3d 1107, 1123 n.10 (N.D. Cal. 2015). The Ninth Circuit

                                  20   case Henry cites is distinguishable, because the importance of the relevant information to the

                                  21   corporation’s business was accompanied by numerous more specific and direct allegations

                                  22   supporting the Board’s knowledge.7 See Rosenbloom, 765 F.3d at 1151–57 (additional allegations

                                  23   included that the Board monitored the illegal conduct, received data related to that conduct, and

                                  24

                                  25   6
                                          This argument betrays the weakness of Henry’s position. The demand futility analysis requires
                                  26   allegations “specific to each director.” Desimone, 924 A.2d at 943. Evidence that purports to
                                       establish a statistical likelihood that one of two directors faces a substantial likelihood of liability
                                  27   is unlikely to satisfy this standard.
                                       7
                                          To the extent the out-of-circuit cases Henry cites accept a broader role for the “core operations”
                                  28   theory in the demand futility context, they are unpersuasive in light of this Court’s prior holdings
                                       on the issue and the meaningful differences between officers and directors. See Mot. at 12.
                                                                                           9
                                           Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 10 of 11




                                   1   received repeated FDA warnings about the illegal sales). As explained below, the additional

                                   2   allegations supporting Coles and Mueller’s knowledge fall far short of those in Rosenbloom.

                                   3           Henry’s other arguments attempt to impute knowledge from McKesson’s executive to its

                                   4   directors.8 See Opp’n at 10–11, 13–15. As a general matter, the Ninth Circuit has rejected

                                   5   arguments that knowledge held by a company’s officers may automatically be imputed to its

                                   6   directors. Towers v. Iger, 912 F.3d 523, 530 (9th Cir. 2018). Henry’s more specific allegations

                                   7   do nothing to bridge the gap. She points to Board meetings and reports which discussed topics

                                   8   such as “branded and generic pricing pressure” and the “current competitive landscape.” Opp’n at

                                   9   10–11, 13. But the Ninth Circuit has held similar allegations that a general topic was discussed at

                                  10   a board meeting insufficient to support an inference that the directors were aware of related

                                  11   wrongdoing. Towers, 912 F.3d at 531. And while Henry attempts to distinguish Towers,9 her

                                  12   allegations are even more attenuated, because the cited Board meetings occurred after the alleged
Northern District of California
 United States District Court




                                  13   false statements were made. See SAC ¶ 195. She depends on an additional, conclusory allegation

                                  14   that “[i]t is also reasonable to infer that similar discussions took place at board meetings . . . in

                                  15   2014, 2015, and 2016.” Id. ¶ 196. Neither layer of inference is plausible. Henry’s reliance on

                                  16   board meetings to impute executive knowledge to director defendants is doubly inadequate.

                                  17           Finally, Henry argues that because McKesson’s Corporate Governance Guidelines required

                                  18   directors to “assur[e] that the Company’s management and employees operate in a legal and

                                  19   ethically responsible manner” and familiarize themselves with “the Company’s business, strategic

                                  20   plans, significant financial, accounting, and risk management issues, [and] compliance programs,”

                                  21   it may be assumed that Coles and Mueller were aware of generic drug price-fixing agreements.

                                  22   Opp’n at 14–15 (citing SAC ¶¶ 169, 172). It is true that corporate governance guidelines may

                                  23
                                       8
                                  24      Henry also points out that Mueller and Coles were named as defendants in unrelated litigation
                                       involving illegal sales of opioids. Opp’n at 12. Since Henry herself acknowledges this evidence
                                  25   is “not dispositive to the present litigation,” id., she seems to recognize that it provides little or no
                                       support for her position.
                                  26
                                       9
                                          Henry’s citation to Wal-Mart Stores, Inc. v. Indiana Electrical Workers Pension Trust Fund
                                       IBEW, 95 A.3d 1264, 1273 (Del. 2014), is wholly inapposite. That case held only that the Court
                                  27   of Chancery properly ordered Wal-Mart to produce certain officer-level documents, because those
                                       documents could have established that the officers did report the relevant information to the
                                  28   Board. Id. Its logic assumes that wholesale imputation of officer-level knowledge to board
                                       members would be improper. See id.
                                                                                            10
Case 3:19-cv-02869-CRB Document 71 Filed 07/01/20 Page 11 of 11
